DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

As per claim 13, please replace the limitation “second correlating” in line 17, with “second database correlating”.


Allowable Subject Matter

Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 1, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular by extracting the present luminous value from a first database correlating a plurality of historical laboratory measured temperature values and a plurality of corresponding historical laboratory measured luminosity values of an OLED sub-pixel over time … by determining a difference between the determined present luminous value of the sub-pixel and a targeted luminous value for the sub-pixel … by extracting a targeted applied voltage value to produce the corrected luminous value from a second database correlating historical laboratory measured luminosity values and a plurality of corresponding applied voltage values of the OLED sub-pixel and determining a difference between a presently applied voltage producing the present luminous value and the targeted applied voltage value to produce the corrected luminous value.

claim 7, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular by extracting the present luminous value from a first database correlating a plurality of historical laboratory measured temperatures and a plurality of corresponding historical laboratory measured luminosity values of an OLED sub-pixel over time … by determining a difference between the determined present luminous value of the sub-pixel and a targeted luminous value for the sub-pixel … by extracting a targeted applied voltage value to produce the corrected luminous value from a second database correlating historical laboratory measured luminosity values and a plurality of corresponding applied voltage values of the OLED sub-pixel and determining a difference between a presently applied voltage producing the present luminous value and the targeted applied voltage value to produce the corrected luminous value.

As per claim 13, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular by extracting the present luminous value from the first database correlating a plurality of historical laboratory measured temperature values and a plurality of corresponding historical laboratory measured luminosity values of an OLED sub-pixel over time … by determining a difference between the determined present luminous value of the sub-pixel and a targeted luminous value for the sub-pixel … by extracting a targeted applied voltage value to produce the corrected luminous value from a second correlating historical laboratory measured luminosity values and a plurality of corresponding applied voltage values of the OLED sub-pixel and determining a difference between a presently applied voltage producing the present luminous value and the targeted applied voltage value to produce the corrected luminous value.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694